DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on  01/17/2020 where claims 1-20 are pending. 
Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 04/19/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 04/19/2021. These drawing are acceptable.

Claim objections 
5.	Independent claims 1, 9 and  17 recites the claim language “build learned user resource distribution platform…”.   Dependent claims 5, 13 and 20 recites  “the built learned user resource distribution platform..”.
For clarity and consistency it is suggested to change “the built learned user resource distribution platform..” to “the build learned user resource distribution platform…”to recite the claim limitation as building learned user resource distribution platform…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101     
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites “the system comprising: a memory device with computer-readable program code stored thereon…”
Claim 9 recites “A computer program product for impetus resource distribution process confirmation, the computer program product comprising..”
The specification filed [printed publication] discloses in paras [0030] Fig. 1, Control and signal processing functions of the system are allocated between these processing devices according to their respective capabilities. The processing device may include functionality to operate one or more software programs based on computer-readable instructions thereof, which may be stored in a memory device.
And also in para [0074] accordingly, embodiments of the present invention may take the form of an entirely software  embodiment (including firmware, resident software, micro-code, and the like), an entirely hardware embodiment, or an embodiment combining software  and hardware aspects that may generally be referred to herein as a “system.” Furthermore, embodiments of the present invention may take the form of a computer program product that includes a computer-readable storage medium having computer-executable program code portions stored therein. 
However, the paragraphs, while describing computer program that is implemented in software and/or firmware and/or hardware, does not explicitly disqualify transitory mediums.  
The limitation of  Claim 1 recites “the system comprising: a memory device with computer-readable program code stored thereon…”
Claim 9 recites “A computer program product for impetus resource distribution process confirmation, the computer program product comprising..”
 do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. 
“the system comprising: a memory device with computer-readable program code stored thereon…” and  “A computer program product for impetus resource distribution process confirmation, the computer program product comprising..” for the computer program claimed as  software per se. They are neither computer components nor statutory processes. Such claimed ‘“the system comprising: a memory device with computer-readable program code stored thereon…” and  “A computer program product for impetus resource distribution process confirmation, the computer program product comprising..”’ do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. [US 20150120555 A1] Exchange authorization analysis infused with network-acquired data stream information
Mowery [US 6492897 B1] System for coupling wireless signals to and from a power transmission line communication system.
Anderson[US 20120190386 A1] Wireless location establishing device .
Gressel et al. [US 6609114 B1] System for safe collection of payment including electronic payment receipt generators having electronic purses
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413